Citation Nr: 0736828	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-38 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether severance of service connection for coronary artery 
disease status post bypass was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

At the time of the June 2007 hearing, the veteran submitted 
evidence not yet reviewed by the RO.  As he has waived RO 
consideration of that evidence, and the decision below is not 
unfavorable to the veteran, the Board has considered all 
evidence of record in adjudicating his appeal.  See 38 C.F.R. 
§ 20.1304(c).  


FINDING OF FACT

The evidence of record does not establish that service 
connection for coronary artery disease status post bypass is 
clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for the veteran's 
coronary artery disease status post bypass have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.105(d), (i), 
3.303, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board recognizes that The 
Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist a claimant in substantiating a claim.  
Also, in cases involving severance of service connection, 38 
C.F.R. § 3.105(d) requires VA to comply with particular 
notification and assistance procedures.  However, because the 
Board is granting the veteran's appeal to the full extent of 
the benefits sought, a discussion of whether these 
notification and assistance duties were met in this case is 
not in order.  See Bernard v. Brown 4 Vet. App. 384 (1993).  

The issue before the Board is whether the RO's January 2004 
severance of service connection for PTSD was proper.  Once 
granted, service-connection will be severed only where 
evidence establishes that it is clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(d).  The burden of proof is on 
the government.  Id.  A change in diagnosis may be accepted 
as a basis for severance of service connection if the 
examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  Id.  

In defining clear and unmistakable error in a case involving 
38 C.F.R. § 3.105(a), the United States Court of Appeals for 
Veterans Claims (Court) has stated that:

It must always be remembered that [clear 
and unmistakable error] is a very 
specific and rare kind of "error."  It 
is the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).  

When VA seeks to sever service connection, section 3.105(d) 
imposes the same burden of proof, clear and unmistakable 
error (CUE) that is placed on a claimant who, under section 
3.105(a), seeks to have a previous unfavorable decision 
overturned.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  In accordance with section 3.105(a), to determine 
whether CUE was present in a prior decision, either the 
correct facts, as they were known at the time, must not have 
been before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
must have been incorrectly applied.  The error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

Unlike section 3.105(a), however, section 3.105(d) does not 
limit VA to the law or the evidence that existed at the time 
of the grant of service connection.  See Stallworth v. 
Nicholson, 20 Vet. App. 482, 488 (2006); see also Allen v. 
Nicholson, 21 Vet. App. 54, 59 (2007).  Rather, VA may 
consider medical evidence that postdates the decision that 
granted service connection.  Id.  Moreover, 38 C.F.R. § 
3.105(d) specifically allows a change in medical diagnosis to 
serve as a basis for severance.  In explaining the impact of 
the statutory language in § 3.105(d) the Court has stated 
"the severance decision focuses-not on whether the original 
decision was clearly erroneous-but on whether the current 
'evidence establishes that [service connection] is clearly 
erroneous."  Stallworth, supra.

Statute and regulation provide that in general, service 
connection is warranted if the evidence demonstrates that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Service connection is also warranted where a disability is 
proximately due to or the result of an established service-
connected disability, or where the claimed disability has 
been aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection was granted for coronary artery disease 
status post bypass, in a December 2003 rating decision.  This 
grant was based on medical evidence that the veteran had 
coronary artery disease and the statement of a VA physician 
that his coronary artery disease should be considered to be a 
complication of his service-connected diabetes mellitus.  
Service-connection for diabetes mellitus had previously been 
established by the RO in an August 2001 rating decision.  

VA hospitalization records show that the veteran underwent 
coronary artery bypass surgery in May 1995, following a 
diagnosis of coronary artery disease.  In December 1996 
treatment notes, Tim F. Seehausen, M.D., indicated that 
diabetes was suspected and the veteran was instructed on the 
use of a glucometer and referred for diabetic classes.  In 
June 1999, Dr. Seehausen stated that the veteran "is at 
markedly increased risk for heart disease both because he 
already has known heart disease and because he has diabetes. 
... He is once again reminded of the peripheral vascular 
disease, cardiac disease, blindness and renal disease 
associated with diabetes."

In a November 2002 clinic note, a VA staff physician assessed 
the veteran with a history of coronary artery disease, status 
post bypass graft and stated that the veteran's coronary 
artery disease should also be considered to be a complication 
of his diabetes.  The physician went on to provide his 
opinion that all diagnoses and symptoms documented for the 
veteran could possible be related to exposure to herbicides 
during his service.  

Following the December 2003 grant of service connection for 
coronary artery disease, the veteran underwent a VA 
cardiovascular examination in March 2004.  That examiner 
provided an impression that the veteran's diabetes mellitus 
had not in itself resulted in or exacerbated the veteran's 
coronary artery disease.  As a rationale for his opinion, the 
examiner stated that the veteran's "diabetes mellitus 
occurred in onset approximately one year coronary artery 
bypass grafting."  In May 2004, the veteran was again 
examined by this examiner, to determine the severity of his 
diabetes mellitus.  The examiner reiterated his opinion that 
the veteran's coronary artery disease was not a secondary 
complication of his diabetes mellitus "as it appears that 
coronary artery disease predates onset of diabetes mellitus 
by at least one year."  

In June 2004, the RO once more submitted the veteran's claims 
file to this examiner to review prior to offering an opinion 
as to a relationship between the veteran's coronary artery 
disease and his diabetes mellitus.  The examiner stated that 
he did review the claims file and repeated his opinion, 
stated above.  He also stated "the veteran has previously 
been encouraged to submit any medical documentation of his 
diabetes mellitus prior to coronary artery disease if 
available.  However, in light of lack of this evidence, I 
find no reasonable relationship between coronary artery 
disease and diabetes mellitus."  

In a November 2004 rating decision, the RO severed service 
connection for coronary artery disease status post bypass, 
effective in February 2005.  In a statement of the case, 
issued in August 2005, the RO explained that service 
connection had been severed based on a weighing of the 
probative value of medical opinions of record and a 
determination that the opinions rendered from March through 
June 2004 were more probative than the November 2002 opinion.  

The Board finds that November 2004 rating decision severing 
service connection for coronary artery disease was improper.  
The basis for that decision was a weighing of the probative 
value of medical opinions as to the onset of the veteran's 
coronary artery disease relative to his diabetes mellitus.  
There has been no change in diagnosis, that is, there is no 
finding that the veteran does not suffer from coronary artery 
disease or from diabetes mellitus.  Rather, the examiner who 
rendered the 2004 opinion(s) did so based on the fact that 
the veteran underwent surgery for coronary artery disease 
prior to the first diagnosis of diabetes mellitus.  This 
clearly does not rise to the level of clear and unmistakable 
evidence that service connection for coronary artery disease 
is not warranted.  

Furthermore, obvious from the record is that reasonable 
minds, in this case the opinions of medical professionals, 
not only could differ, but do differ as to the relationship 
between the veteran's diabetes mellitus and his coronary 
artery disease.  In addition to the difference in opinion 
present in the record prior to the severance of service 
connection, January 2006 VA outpatient notes provide a 
medical professional's opinion favorable to the validity of 
service-connection.  That professional stated "this veteran 
clearly had diabetes prior to coronary syndrome."  A similar 
opinion is found in the report of a September 2006 VA 
examination for the veteran's diabetes, which followed a 
review of his claims file.  That examiner stated "[h]is 
diabetes mellitus is as likely as not the culprit of his 
[coronary artery disease] as he has been diagnosed in 1995 at 
the same time as his diabetes mellitus.  Diabetes is known to 
cause atherosclerotic changes and microvascular damage years 
prior to a frank diagnosis of Diabetes Mellitus type 2."  

Once service connection is granted, it is not the veteran's 
burden to show that service connection should not be severed.  
Rather, the burden to show that service connection is clearly 
and unmistakably erroneous rests squarely on the government, 
and in this case, has not been met.  Here, the Board finds 
that service connection for coronary artery disease status 
post bypass is not clearly and unmistakable erroneous and 
thus, service connection for this disability must be 
restored.  


ORDER

Restoration of service connection for coronary artery disease 
status post bypass is granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


